Citation Nr: 0111903	
Decision Date: 04/25/01    Archive Date: 05/01/01

DOCKET NO.  97-17 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected major depression with post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.  

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran served honorably from October 1964 to March 1966.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1996 decision by the RO.  



REMAND

The veteran contends that a rating in excess of 70 percent is 
in order for his service-connected psychiatric disorder.  He 
also asserts that he should be awarded a TDIU since symptoms 
of his only service-connected condition, the psychiatric 
disorder, have rendered him unemployable.  

Initially, the Board notes that the veteran has not undergone 
a VA examination for his service-connected psychiatric 
disorder since August 1998.  The findings in this examination 
report included: flat affect; suicidal thoughts without 
plans; a Beck Depression Inventory Score of 42 (consistent 
with extremely severe depression); some psychotic features; 
and feelings of remarkable guilt, anxiety, and agitation as 
well as feelings of persecution and ideas of reference.  The 
diagnosis was that of major depression with psychotic 
features and mild to moderate PTSD.  His score on the Global 
Assessment of Functioning (GAF) Scale was 54.  

While the examiner performing the 1998 examination reported 
some objective medical findings, as noted above, the Board 
finds the most recent VA examination to be inadequate for 
rating purposes because it did reveal objective findings 
pertinent to much of the criteria used in rating psychiatric 
disorders found at 38 C.F.R. § 4.130 including Diagnostic 
Code 9440 (2000).  Additionally, the VA examination report 
did not provide a medical opinion as to the extent the 
symptoms of the veteran's psychiatric disorder prevent him 
from working.  

Moreover, a review of the file also indicates that relevant 
clinical evidence may be available which has not been 
associated with the claims file.  The latest VA progress note 
pertaining to treatment for the veteran's psychiatric 
symptomatology, dated in December 1998, contains an 
indication that the veteran agreed to weekly counseling 
sessions and that a follow-up appointment was scheduled.  The 
file contains no record of treatment since December 1998.  

Additionally, the file does not contain previously requested 
treatment records from the private physician who reported 
treating the veteran since February 1995.  Accordingly, prior 
to any new examination, the RO should aid the veteran in 
obtaining the specified records as well as any other 
pertinent records of ongoing treatment for psychiatric 
problems.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  

Finally, the Board also notes that the statutes governing 
assistance to claimants and the benefit of the doubt were 
amended during the course of the veteran's appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); VA O.G.C. Prec. Op. No. 
16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claims, the case is remanded to the 
RO for the following action:

1.  The RO should take appropriate action 
to contact the veteran in order to have 
him submit any additional medical 
evidence or information and further 
argument to support his claims for 
increase and a TDIU.  The veteran should 
also be requested to submit the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
VA and non-VA, who have treated him for 
his psychiatric disorder since 1998.  
When the veteran responds, and provides 
any necessary authorizations, the named 
health care providers should be contacted 
and asked to provide copies of all 
clinical records documenting their 
treatment, which are not already in the 
claims folder.  The veteran should be 
afforded a reasonable amount of time to 
obtain and submit such evidence to the 
RO.  

2.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the current severity of his 
service-connected psychiatric disorder.  
All indicated testing in this regard 
should be accomplished. The claims folder 
should be made available to the examiner 
for review before the examination.  
Detailed clinical findings referable to 
the service-connected psychiatric 
disorder should be recorded.  To the 
extent possible, the examiner should 
provide medical findings corresponding to 
the criteria for rating psychiatric 
disorders found at 38 C.F.R. § 4.130 
including Diagnostic Code 9440 (2000).  
Based on his or her review of the case, 
it is requested that the examiner provide 
a full multiaxial evaluation, including a 
score on the GAF scale on Axis V with an 
explanation of the score's meaning.  In 
addition, the examiner should offer an 
opinion as to degree of any demonstrated 
occupational and social impairment caused 
by the service-connected psychiatric 
disorder.  

3.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

4.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claims. If any benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
reply thereto.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




